Citation Nr: 0625598	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-41 132	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a psychiatric disorder.

Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

During a September 2005 hearing held at the RO, the veteran 
presented sworn testimony in support of his appeal before the 
undersigned Veterans Law Judge.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran does not have a dental disorder resulting from a 
combat wound or in-service dental trauma and is not otherwise 
eligible for VA service connection or dental treatment.

CONCLUSION OF LAW

Service connection for a dental disorder is not warranted.  
38 U.S.C.A. § 1712 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.381, 17.161 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that prior to the initial 
adjudication of his claim, the RO advised the veteran of the 
four elements required by Pelegrini II in letters pertinent 
to his claim in May 2003 and June 2003.  

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these elements, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for service connection 
and dental treatment, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a Statement of the Case dated in August 2004.   

Service medical records have been obtained and reviewed.  The 
veteran has presented sworn testimony in support of his 
claim, with the assistance of his representative.  All 
relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to this claim.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims at this point.  



Entitlement to service connection for a dental disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

During the hearing on appeal, the veteran testified that when 
he entered service, his teeth were in bad shape and he had 
had a lot of dental treatment accomplished, but that the Army 
never completed the treatment.  He also testified that he 
avoided seeking VA treatment after his discharge from 
service, because he was afraid that the VA would experiment 
upon him with mind-altering drugs.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  The following principles apply to 
dental conditions noted at entry and treated during service:  
(1) Teeth noted as normal at entry will be service- connected 
if they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will be 
service- connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service- connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 C.F.R. 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  With regard to veterans who were 
discharged from active service prior to October 1, 1982 and 
who have a service-connected noncompensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service may be authorized 
any treatment indicated as reasonably necessary for the one-
time correction of the service-connected noncompensable 
condition, but only if:  (A) They were discharged or 
released, under conditions other than dishonorable, from a 
period of active military, naval or air service of not less 
than 180 days.  (B) Application for treatment is made within 
one year after such discharge or release.  (C) Department of 
Veterans Affairs dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.  38 C.F.R. § 17.161.

Those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  Those who were prisoners of war for 90 days or 
more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability may be authorized dental 
treatment for only those dental conditions, which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 C.F.R. § 17.161.

The veteran's service medical records reflect that he had 
five missing teeth, caries in at least six teeth, moderate 
calculus and bleeding gums upon entrance into service.  
Actual treatment of these problems is not shown in the 
service medical records, although based upon the veteran's 
subsequent hearing testimony, he did receive ameliorative 
treatment shortly after his entrance into service.  The 
report of the general medical examination conducted upon his 
discharge from service shows that his mouth and throat were 
considered to have been normal.  The portion of the 
examination report which is reserved specifically for the 
veteran's dental status was not completed, although the 
examining physician specifically indicated that further 
specialist examination was not indicated to complete the 
examination report.

Thus, there is no evidence in the service medical records 
that the veteran sustained dental trauma while he was on 
active duty and the veteran does not contend such.  Rather, 
his claim appears to be based upon his belief that the Army 
should have "completed" his dental treatment during service 
and that because they did not, he is currently owed dental 
treatment.  There are two problems, legally, with this 
contention, however.  First, the evidence does not 
necessarily support his claim that he needed dental treatment 
at the time of his discharge from service.  As noted above, 
his mouth and throat were considered to have been normal upon 
his discharge from service and apparently, the examining 
physician who completed the discharge examination report did 
not deem that any special dental examinations were needed.  
Second, as set forth above, it was his responsibility to 
apply for VA dental treatment within one year of his 
discharge from service.  Because he did not do so, he has 
missed his opportunity for the VA to "complete" any needed 
dental work following his discharge from service.  

A quick review of the other potentially-applicable regulatory 
provisions reveals that he does not qualify for VA outpatient 
dental treatment under these alternative provisions either.  
38 C.F.R. § 17/161.  He does not have a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  He was not a 
detained or interred as a prisoners of war.  He does not have 
a dental condition professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability, as he does not have any service-
connected disabilities and is not in receipt of a 100 percent 
disability rating by schedular evaluation or by reason of 
individual unemployability may be authorized any needed 
dental treatment.  It does not appear that he is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 or is scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C..  
38 C.F.R. § 17.161.

Under these circumstances, the preponderance of the evidence 
is against the veteran's appeal and the claim for service 
connection for a dental disorder is denied.


ORDER

Service connection for a dental disorder is denied.


REMAND

The veteran claims he suffers from depression and anxiety as 
a result of being a black man serving in a predominantly 
white unit in German, during the Vietnam era.  He asserts 
that this experience caused him to turn to alcohol for many 
years and that the resulting depression and anxiety merit a 
grant of service connection.  

The veteran's service medical records do not reflect any 
mental health complaints or treatment during service.

During the September 2005 hearing on appeal, the veteran 
testified that those treating him stated to him that his 
current psychiatric illness was linked to his experiences in 
the service.  The treatment records that have been obtained 
do not reflect any such medical opinion, but at the same 
time, these records indicate other recent records exist that 
have not been associated with the claims file.  Given the 
veteran's sworn testimony, and that these VA treatment 
records are constructively part of the claims file in this 
proceeding, they should be physically obtained prior to any 
final adjudication by the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment (North Little Rock) 
afforded to the veteran from 2000 until 
the present.  

2.  After performing any additional 
development which may become apparent 
based on a review of the additional 
records obtained, the RO should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


